DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Status of Claims
This action is in reply to the RCE filed on 08/03/2022.
Claims 2, and 13 has been canceled. 
Claim 3 has been previously canceled. 
Claims 1, 4, 7, 9, ,12, and 14 have been amended.
Claims 1, 4-12, 14-15 are currently pending and have been examined.

Response to Arguments
Regarding applicant’s arguments regarding 35 U.S.C. § 101.

Applicant argues the claims have been amended and review relevant law regarding on pages 6 – 8 of the response.

Applicant’s arguments regarding step 2A prongs 1 and 2 start on page 8 of the response.  

Applicant argues “claimed invention is not "directed to" an abstract idea because the claimed invention integrates the judicial exception into a practical application.” And “[t]he claimed invention reflects an improvement to a technical field, i.e., technology related to online game industry… reduces the possibility for the overload of the game server, and improves the functioning of the game server.”  Applicant further argues “[t]hat is, through the optimized selection of the base money based on the obtained information, the total number of transactions for the exchange of the plurality of game moneys for each other by using the base money can be significantly reduced, thereby improving the efficiency of trading, reducing the possibility for the overload of the game server, and improving the functioning of the game server.”

Examiner respectfully disagrees.  The technological field that applicant argues is an improvement to the fundamental economic practice of currency exchanges. The MPEP states “[t]he courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce.” (MPEP 2106.04(a)(2)(II)(A)) and further the claims are similar to “vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).” (Id.).

Second the argument for an improvement to efficiency, specifically that the total number of transactions is reduced, is an argument for the reduction of load on a computer not an improvement to the computer or other technology, and thus does not integrate the claim onto a practical application.  

Applicant argues example 42 starting on page 9 of the response.  

Applicant argues: “the claim as a whole integrates the method of organizing human activity into a practical application; and that, specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Likewise, in the present invention, the additional elements recite a specific improvement over prior art systems by allowing remote users to efficiently exchange different kinds of game moneys via optimized selection of the base money (conceptually similar to standard money) regardless of the type of game money the remote users have, thereby reducing the total number of transactions for the exchange of the plurality of game moneys, improving the efficiency of trading, reducing the possibility for the overload of the game server, and improving the functioning of the game server. (Response 9-10).  

Examiner respectfully disagrees.  Applicant’s arguments relate the “converting update information” of example 42 with the conversion of different types of game moneys into a base currency.  However, the conversion of currencies is abstract as a fundamental economic practice, where the conversion of formats of user inputted data was an additional element.   In the present case the currency conversion is abstract similar to how the updating and viewing of medical records were abstract in example 42.  Therefore, applicant’s arguments regarding example 42 are unpersuasive.  

Applicant further argues claim 1 “the limitations of claim 1 provide a particular way to achieve a desired outcome, as opposed to merely claiming the idea of the outcome. For example, amended claim 1 includes features "wherein the control unit: obtains information about at least one of total numbers of users of games, popularity rankings of games provided by the plurality of game servers, total amounts of the plurality of game moneys in circulation, amounts of trading of the plurality of game moneys, amounts of requested purchase of the plurality of game moneys, and amounts of requested sales of the plurality of game moneys; and selects at least one of the plurality of game moneys as the base money by running an algorithm using the obtained information, wherein the control unit: determines whether a preset condition for a change of the base money has been fulfilled; and when the condition for a change of the base money has been fulfilled, selects new base money by running a preset algorithm", which the Office Action acknowledges are not taught, disclosed, or suggested by prior art. That is, the additional features of amended claim 1 recite a specific improvement over prior art systems, thereby enabling a user to trade different types of game money for each other, promoting the development of online game industry, improving the efficiency of trading, reducing the possibility for the overload of the game server, and improving the functioning of the game server. Thus, the claim as a whole achieves specific benefits over prior arts and integrates the method of organizing human activity into a practical application.”
Examiner respectfully disagrees.  First the art rejection being withdrawn does not affect the 101 analyses, the prior art rejection analysis and the 101 analysis are separate.  
Second the newly added claim elements represent improvement to the abstract idea by collecting relevant information, selecting a base currency, determining whether a condition for a change of the base currency is fulfilled and selecting a new base currency.  This represents an improvement to currency conversion and is therefore abstract.  Abstract elements cannot integrate the claim into a practical application.  
Therefore, applicant arguments under step 2A prong 2 is unpersuasive. 

Applicant argues step 2B starting on page 10 of the response.  

Applicant argues that: “The 2014 interim guidance on patent subject matter eligibility issued by the USPTO provides some limitations that may be enough to qualify as "significantly more" when recited in a claim with a judicial exception. The limitations include: improvements to another technology or technical field; …  adding a specific limitation other than what is well-understood, routine and conventional in the field.”  Applicant continues arguing that the Berkheimer memo states “an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry."  Applicant continues by citing trading technologies “‘inventive concept’ can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant's originally-filed specification.” Applicant cites BASCOM: “an "inventive concept" may be found in the non-conventional and non-generic arrangement of the additional elements.”  Applicant then cites the specification of the present applicant which identifies problem related to conventional game money.  
Applicant continues by arguing that amended claim 1 provides features not found in prior art and that they present a particular way to solve the problems identified in the specification.  
Examiner respectfully disagrees.  As cited from BASCOM “an "inventive concept" may be found in the non-conventional and non-generic arrangement of the additional elements.” The elements need to be additional and not abstract.  The newly added claim elements to claim 1 are:
“wherein the control unit: 
obtains information about at least one of total numbers of users of games, popularity rankings of games provided by the plurality of game servers, total amounts of the plurality of game moneys in circulation, amounts of trading of the plurality of game moneys, amounts of requested purchase of the plurality of game moneys, and amounts of requested sales of the plurality of game moneys; and 
selects at least one of the plurality of game moneys as the base money by running an algorithm using the obtained information,”

Both of the newly added claim elements are abstract as they represent gathering information related to game money and selecting, based on the information which currency is the base currency, which falls under fundamental economic practice as a certain method of organizing human activity and therefore the claim elements are abstract and do not amount to significantly more than the abstract idea.  
Therefore, applicant’s step 2B arguments are unpersuasive. 

For at least the reasons stated above the arguments regarding the 35 U.S.C. § 101 arguments are unpersuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein the control unit:” is recited twice, one line 9 and again on line 17.  It is unclear why the elements being performed by the control unit are specified as performed by the control unit twice. Appropriate correction is required. 
Claims 4-11 are objected to as they depend from their respective independent claims.
	

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-12, 14-15 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product claim 15.
Claim 12 recites the limitations of:
A game money trading method, the method comprising:
selecting at least one of a plurality of game moneys corresponding to a plurality of games as base money;
determining exchange rates for the plurality of game moneys to the base money;
receiving a request for an exchange of game moneys from a user; and
processing the requested exchange of game moneys by using the base money based on the determined exchange rates;
determining whether a preset condition for a change of the base money has been fulfilled; 
and selecting new base money by running a preset algorithm when the condition for a change of the base money has been fulfilled;
wherein selecting the base money comprises:
obtaining information about at least one of total numbers of users of games, popularity rankings of games provided by the plurality of game servers, total amounts of the plurality of game moneys in circulation, amounts of trading of the plurality of game moneys, amounts of requested purchase of the plurality of game moneys, and amounts of requested sales of the plurality of game moneys; and
selecting at least one of the plurality of game moneys as the base money by running an algorithm using the obtained information.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, claims 1, 12 and 15 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
Regarding claims 12, and 14, in as much as the claims collect, analyze and provide a result, the claims are also abstract under mental processes and can be performed in the mind of a person and with pen and paper (see MPEP 2106.04(a)(2)). (NOTE: 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a communication unit, user terminal and a plurality of game servers (Claim 1) The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12 and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page 40 line 6 – page 43 line 10 about implantation using various generic computer components that would comprise a general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 12 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims  4-11, 14, and 15 further define the abstract idea that is present in their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4-11, 14, and 15 are directed to an abstract idea.  Thus, the claims 1, 4-12, 14-15 are not patent-eligible.
Prior Art Rejection 
After further search and consideration no rejection is made for claims 1, 4-12, 14-15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693